Detailed Action
Inventors’ Response
The response of 2/12/2021 has been received and entered into the electronic case file. The merits of this case have been carefully considered in light of inventors’ response. It is the examiner's position that the non-statutory provisional double patent rejection of record under 35 U.S.C. 112 within the office action dated 12/4/2020 has been overcome by inventors’ terminal disclaimer dated 2/12/2021 and is hereby withdrawn. An action on the merits follows:

Drawing Objections
There are inconsistencies among the views as to what is claimed and therefore the drawings are objected to and should be corrected (MPEP 1504). 

Perspective views FIGS. 1.1 and 1.8 contain oblique shading that is not illustrated in FIGS. 1.2 and 1.9. Additionally, the meaning of the diagonal or oblique shade lines is not described in the specification. See the annotated illustrations below with arrows identifying the oblique shade lines. 

    PNG
    media_image1.png
    529
    2465
    media_image1.png
    Greyscale


Oblique line shading must be used to show transparent, translucent and highly polished or reflective surfaces, such as a mirror. 1503.02(II). The examiner understands that the inventor is not illustrating a reflective surface so the oblique lines are either transparent or translucent.

To overcome, the examiner recommends adding oblique shade lines to FIGS. 1.2 and 1.9.as well as adding the following statement to the specification following the description of the figures: 
- - The oblique shade lines in the drawings depict a surface that is transparent or translucent (CHOOSE ONE). - - 
		
See rejection below for more information on the oblique shade lines. 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). 

It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.

Specification Objection 
1) Broken lines have been used in the figures, but their meaning has not been clearly identified in the specification. In the drawings, the broken lines are used for different purposes but the broken line statement does not make this clear. If broken lines are included in the drawing, their use must be specifically defined in the specification; i.e., environment, boundary, stitching, folds lines, etc.  Dotted or broken lines may mean different things in different circumstances and it must be made entirely clear what they do mean.  See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).  
	
Specifically, the broken lines are only described as parts that are not part of the claimed design. For accuracy, the examiner recommends amending the first sentence of the special description to read: 
- - The broken lines and the areas within them in the drawings depict portions of the oven range that form no part of the claimed design. - - 

2) The second sentence in the special description is objected to because it describes a process or matters that are directly related to function or cannot be related to the appearance of the design. See MPEP § 1503.01(III)(3). The illustration in the drawing views is its own best description. See MPEP § 1503.01(II). Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications. Such information or statements may be placed in an appendix to the application as background information. The examiner recommends amending the second sentence of the special description for clarity and accuracy to read: 
- - Reproductions 1.8 to 1.14 show the door of the oven range in an alternate state of use. - - 
	
Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor/s regard/s as the invention. Specifically:

The rectangle shaped feature located near the top and center of the oven range is indefinite and non-enabled. Specifically, the examiner understands that the feature is not an opening upon the surface but it is not clear if the feature is placed behind or in front of the oblique line shaded surface as illustrated in FIGS. 1.1 and 1.8. 

If the feature is embedded within or behind the oblique line surface the examiner asks the inventors to consider placing the oblique lines that extend from the surface outside of the rectangle to the area over the rectangle shaped feature in FIGS. 1.1, 1.2, 1.8, and 1.9 so that it is clear. For example, in FIG. 1.8 the inventors have placed oblique shade lines over the rectangular feature that appears in an alternate state of use. 

    PNG
    media_image2.png
    454
    966
    media_image2.png
    Greyscale


See example below of how to overcome by adding oblique shading using FIG. 1.8. 

    PNG
    media_image3.png
    325
    392
    media_image3.png
    Greyscale



Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the inventors regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.

If the inventors amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that the inventors were in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.



Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. BRYAN REINHOLDT JR./Examiner, Art Unit 2922